        Case 1:20-cv-11889-MLW Document 155 Filed 07/08/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS



Dr. SHIVA AYYADURAI,

               Plaintiff,

       v.

WILLIAM FRANCIS GALVIN,
MICHELLE K. TASSINARI,
DEBRA O’MALLEY,                                       Case No.: 1:20-cv-11889-MLW
AMY COHEN,
NATIONAL ASSOCIATION OF
STATE ELECTION DIRECTORS,
all in their individual capacities, and
WILLIAM FRANCIS GALVIN,
in his official capacity as the Secretary
of the Commonwealth of Massachusetts,

               Defendants,


                     NOTICE OF APPEARANCE OF MARIA T. DAVIS

       Now comes Maria T. Davis and enters her appearance as counsel for Plaintiff, Dr. Shiva

Ayyadurai in the above captioned matter.
         Case 1:20-cv-11889-MLW Document 155 Filed 07/08/21 Page 2 of 2




                                                    Respectfully submitted,

                                                    Dr. SHIVA AYYADURAI,

                                                    By his attorneys,


                                                    /s/ Maria T. Davis
                                                    Howard M. Cooper (BBO # 543842)
                                                    hcooper@toddweld.com
                                                    Max D. Stern (BBO # 479560)
                                                    mstern@toddweld.com
                                                    Benjamin J. Wish (BBO # 672743)
                                                    bwish@toddweld.com
                                                    Maria T. Davis (BBO# 675447)
                                                    mdavis@toddweld.com
                                                    TODD & WELD LLP
                                                    One Federal Street, 27th Floor
                                                    Boston, MA 02110
                                                    (617) 720-2626
Dated: July 8, 2021



                                 CERTIFICATE OF SERVICE

        I, Maria T. Davis, hereby certify that this document has been filed through the ECF
system, will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants on this date.


                                                      /s/ Maria T. Davis
Dated: July 8, 2021                                   Maria T. Davis
